Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 17, 2019

                                     No. 04-19-00242-CV

                       IN THE INTEREST OF S.M.H., et al., children,

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018PA01398
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
         Appellant has filed a motion requesting supplementation of the reporter’s record and an
extension of time to file appellant’s brief. We grant the motion. We order court reporter Elva
Chapa to file the 20-page record of the March 28, 2019, hearing by June 20, 2019. We order
appellant’s brief filed by July 8, 2019.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of June, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court